2u1105048 tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c nov uniform issue code xxxxxxxxxxxxxxxkx xxxkxxkkkxkkxkkkxkkkk xooooooookxioookxk kk se te pa legend taxpayer a ira x roth_ira y ira z account f amount c amount e amount g xxxxxxxxkxkkkxkkxaxxk xxxxxxxxxxxxxkxxkk xxxii hhk xxxxxxkxxxxxxxkxkk xxxxxxxxxxxxxkxkxkxk xxxxxxxkxxxxxkxkxkkxk xxxxxkxkkxkxxkkkkkkk xxxxxxkxkxkkkxkxkkkk xxxxxxkxxkxxkxkxkxkxk xxxxxxkxxkxxkxxkxkxkxk xxxxxxkxkxxxkxkkkkxk xxxxxxxxkxxxkxkxkkkxk financial_institution j xxxxxxxxxxxxxxxxx xxxxxxxxkxxkxkxkxxkxkx xxxxxxxxkxkkxkxkxkkkk xxxxxxxxxxkxkkxkxkxkx bank w date date xxxxkkxxkkkkkkkkkkkk page dear xxxxxxxxx this is in response to your ruling_request dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code with respect to a distribution from ira x the following facts and representations have been submitted under penalty of perjury in support of the ruling requested _ represents that on date she received a distribution totaling taxpayer a age amount c from ira x maintained by bank w taxpayer a asserts that her failure to accomplish a rollover of amount e and amount g a portion of amount c within the day period prescribed by sec_408 of the code was due to a medical_condition which impaired her ability to accomplish a timely rollover taxpayer a further represents that amount e and amount g have not been used for any other purpose taxpayer a represents that she was the owner of ira x an individual_retirement_arrangement ira established and maintained at bank w ira x matured on date taxpayer a asserts that she wanted to move ira x into a money market account which had better interest rates taxpayer a represents that she intended to transfer amount c into an ira account within the 60-day rollover period but was mistakenly told that a money market account was not a permitted ira investment therefore on date she temporarily transferred amount c to account f a non-ira account at financial_institution j intending to rollover the funds into an ira thereafter on date a date after the expiration of the 60-day rollover period taxpayer a transferred amount e into roth_ira y and amount g into traditional_ira z at bank w taxpayer a represents that prior to the distribution and continuing thereafter she has suffered from a severe medical_condition which affected her ability to accomplish a timely rollover documentation shows that her medical_condition led to her confusion regarding her financial affairs based on the facts and representations a ruling is requested that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount e and amount g from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers xxxxkxkxkkxkkxkkkkkkkkk page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which he receives the payment or distribution or the entire amount received including money and other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted on behalf of taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover within the xxxxxxxxxxxxkxxkkxx page 60-day rollover period prescribed by sec_408 of the code was due to a medical_condition which impaired her ability to make a timely rollover therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e and amount g from ira x provided all other requirements of sec_408 of the code except the 60-day requirement were met the contribution of amount e to roth_ira y will be considered a qualified_rollover_contribution within the meaning of sec_408a of the code and the contribution of amount g to ira z will be considered a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of any amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact xxxxxxxxx id number xxxxxxxx at xxx xxx-xxxx please address all correspondence to sincerely yours ade fb laura b warshalwsky manager a employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
